DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-12, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 4.	Claim 12 is  rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. See MPEP § 2164.08(a).  A single step claim, i.e., where a   step recitation does not appear in combination with another recited element of step, is subject to an undue 
 Claim 12 is a single step claim that does not achieve the intended purpose ofcontrolling the vehicle operation by remote control device. Therefore, undue experimentation is required and the skilled artisan would not know as to how tomake/use the invention. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1,  the recitation, “devices having a good communication environment  with respect to the vehicle..” renders the claim indefinite, since it is not clear what is meant by having a good communication environment?  Does  “good” mean fully operational state or non-faulty or non-anomalous environment or else?  What is the magnitude of “good communication” ?  80% functional and 20% nonfunctional or 90% functional and 10%  nonfunctional ? 
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USP 2016/0272135) in view of Ross et al. (USP 9,494,439). 	As Per Claim 1, Kim et al. ( Kim) teaches, a remote operation system for a vehicle, the remote operation system ( via vehicle and vehicle remote control system) ( via remote terminal 500, Fig.4) comprising: 5a  remote operation devices (remote terminal 500), each of which includes,  a communication unit  (via communication unit 510) configured to communicate with the vehicle and receive information including a remote operation request;  a presentation unit ( display 550) configured to present a situation of the vehicle received from the vehicle by the communication unit to a remote operator;  10a reception unit  (via communication unit 510)  configured to receive an operation of the remote operator; and a control unit  (processor 530) configured to generate control information on the basis of the operation received by the reception unit and transmit the control information to the vehicle using the communication unit, ([0080]-[0107], [0057-0078] Figs. 1-4,7, also see  5-6C); wherein a remote operation device having a good communication environment 15with respect to the vehicle transmitting the remote operation request among the plurality of remote operation devices executes a remote operation. ( via 3G , 4G and 5G communication technology,  [0108], [0063]-[0078]).
However, Kim does not explicitly teach,   a plurality of remote operation devices.5400 includes AV interface system 432 
In a related field of Art, Ross et al. ( Ross)  teaches, autonomous vehicle receiving guidance from a remote human assisted response system for autonomous vehicle  (HARSAV 400) , wherein,  400 includes  Human operator interfaced 434, 500 wherein,  a plurality of remote operation devices. ( via display 530, auxiliary sensor 550, wireless communication port 540 etc., Fig.5, col.19, lines 18-42, col.20, line 35- col.22, line 110,  col.8, line 25-550, see Figs. 1, 4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Ross  before him at the time filing, to modify the systems of Kim, to include the  teachings  (systems, HARVAS 400, etc.) of Ross  and configure with the system of Kim  in order to acquire remote center having plurality of devices communicating with the vehicle , receiving information form the vehicle and transmitting  to the  vehicle  with real-time instructions for handling events or conditions that are deemed as safety concerns. Motivation to combine the two teachings is, proving real-time assistance and facilitating vehicle navigation  (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).
As per Claim 2, Kim as modified by Ross  teaches the limitation of Claim 1. However, Kim   in view of Ross  teaches, the remote operation system  further comprising a selection unit configured to select the remote operation device having the good 20communication environment with respect to the vehicle transmitting the remote operation request among the plurality of remote operation devices.  (Kim : ( via 3G , 4G and 5G communication technology,  [0108], [0063]-[0078]).
As per Claim  3 , Kim as modified by Ross  teaches the limitation of Claim 2. However, Kim   in view of Ross  teaches, wherein the selection unit preferentially selects any one of the remote operation devices having a short 25communication distance, a highest communication rate, or most stable communication35 with respect to the vehicle transmitting the remote operation request. ( Kim :  via “The request of operation method may be performed through the commercial communications, e.g., a call and a short message”, [0087], [0097]).
As per Claim  4 , Kim as modified by Ross  teaches the limitation of Claim 1. However, Kim   in view of Ross  teaches, wherein the presentation unit estimates a future situation of the vehicle on the basis of the situation of the vehicle 5received from the vehicle by the communication unit and presents the estimated future situation of the vehicle to the remote operator, ([0078-0093]).
As per Claim  6 , Kim as modified by Ross  teaches the limitation of Claim 4. However, Kim   in view of Ross  teaches, 15wherein the communication unit acquires information about an action plan of automated driving from the vehicle, and wherein the presentation unit estimates the future situation of the vehicle on the 20basis of the action plan. (Ross : col.19, lines 18-42, col.20, line 35- col.22, line 110,  col.8, line 25-550, see Figs. 1, 4-5). 
As per Claim  8 , Kim as modified by Ross  teaches the limitation of Claim 1. However, Kim   in view of Ross  teaches, the remote operation system   comprising: a determination unit configured to determine whether or not a route including a predicted communication failure occurrence position is included in a scheduled route 5along which the vehicle will travel; (Ross : col.2, line 63—col.3, line 15; col.7, lines 10-30; col. 8, line 21-col.9, line 55); and a change unit configured to change a route so that the predicted communication failure occurrence position is avoided in a case that the determination unit determines that the route including the predicted communication failure occurrence position is included. (Ross: col.17, line 40-53, col.18, line 30- col.19, line 30).10As Per Clai 9As 
As Per Claim 9, Kim teaches, transportation system comprising: the remote operation system  (remote terminal 500 ) ( Kim :[0080]-[0107], [0057-0078] Figs. 1-4,7, also see  5-6C); and a vehicle control system mounted on the vehicle that receives the remote operation. ( via 100)  Fig. 4) ( Kim :[0080]-[0107], [0057-0078] Figs. 1-4,7, also see  5-6C).
However, Kim does not explicitly teach plurality of  remote operation devices.
Ross teaches, plurality of  remote operation devices  ( vai display 530, auxiliary sensor 550, wireless communication port 540 etc., Fig.5, col.19, lines 18-42, col.20, line 35- col.22, line 110,  col.8, line 25-550, see Figs. 1, 4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Ross  before him at the time filing, to modify the systems of Kim, to include the  teachings  (systems, HARVAS 400, etc.) of Ross  and configure with the system of Kim  in order to acquire remote center having plurality of devices communicating with the vehicle , receiving information form the vehicle and transmitting  to the  vehicle  with real-time instructions for handling events or conditions that are deemed as safety concerns. Motivation to combine the two teachings is, proving real-time assistance and facilitating vehicle navigation  (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).
As per Claim  10 , Kim as modified by Ross  teaches the limitation of Claim 9. However, Kim   in view of Ross  teaches, 15wherein the vehicle control system estimates a future situation of the vehicle on the basis of a situation of the vehicle and transmits the estimated future situation of the vehicle to the remote operation system.  ( Ross: col.19, lines 18-42, col.20, line 35- col.22, line 110,  col.8, line 25-550, see Figs. 1, 4-5). 
As per Claim  11 , Kim as modified by Ross  teaches the limitation of Claim 10. However, Kim   in view of Ross  teaches, wherein the vehicle control system executes automated driving on the basis of an action plan and estimates the future situation of the vehicle on the basis of the action plan (Ross : col.2, line 63—col.3, line 15; col.7, lines 10-30; col. 8, line 21-col.9, line 55); col.17, line 40-53, col.18, line 30- col.19, line 30).
As Per Claim 12, Kim teaches,  a remote operation method in which a  remote operation devices 25communicate with a vehicle, receive information including a remote operation request,37 present a situation of the vehicle received from the vehicle to a remote operator, receive an operation of the remote operator, generate control information on the basis of the received operation, and transmit the control information to the vehicle, (Kim :[0080]-[0107], [0057-0078] Figs. 1-4,7, also see  5-6C); the remote operation method comprising:  5executing, by a remote operation device having a good communication environment with respect to the vehicle transmitting the remote operation request among the plurality of remote operation devices, a remote operation. (Kim : ( via 3G , 4G and 5G communication technology,  [0108], [0063]-[0078]).

However, Kim does not explicitly teach,   a plurality of remote operation devices.5400 includes AV interface system 432 
In a related field of Art, Ross et al. ( Ross)  teaches, autonomous vehicle receiving guidance from a remote human assisted response system for autonomous vehicle  (HARSAV 400) , wherein,  400 includes  Human operator interfaced 434, 500 ( vai display 530, auxiliary sensor 550, wireless communication port 540 etc., Fig.5, col.19, lines 18-42, col.20, line 35- col.22, line 110,  col.8, line 25-550, see Figs. 1, 4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Ross  before him at the time filing, to modify the systems of Kim, to include the  teachings  (systems, HARVAS 400, etc.) of Ross and configure with the system of Kim  in order to acquire remote center having plurality of devices communicating with the vehicle , receiving information form the vehicle and transmitting  to the  vehicle  with real-time instructions for handling events or conditions that are deemed as safety concerns. Motivation to combine the two teachings is, proving real-time assistance and facilitating vehicle navigation  (i.e., an added safety feature to enhance safety of the driver and others  vehicles in the road).

Allowable Subject Matter
9.	Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663